. ROBB, Associate Justice.
Appeal from concurrent decisions of the tribunals of the Patent Office in an interference proceeding in which priority of invention was awarded the senior party Downs.
We have examined the decisions of the Examiner of Interferences and the Board, which contain an exhaustive review of the facts, and agree with the Assistant Commissioner, from whose decision this appeal was taken, that the award to Downs was correct.
On the question whether Andrews was diligent, we attach much significance, as did the Patent Office, to the fact that the period of his delay came to an end only when he learned that Downs had given the invention to the public through the medium of various publications. The decision is affirmed.
Affirmed.